Case: 15-14890   Date Filed: 09/08/2016   Page: 1 of 5


                                                     [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14890
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:15-cv-81300-KAM,
                     Bkcy No. 0:10-bkc-28987-PGH


DEVALIE MORRISON,

                                                                       Debtor.
_______________________________________________________

JANICE MORRISON,

                                                           Plaintiff-Appellant,

                                  versus

DEVALIE MORRISON,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 8, 2016)
              Case: 15-14890     Date Filed: 09/08/2016    Page: 2 of 5


Before WILLIAM PRYOR, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Janice Morrison appeals pro se an order affirming the denial of her motions

for a second evidentiary hearing in the bankruptcy court. We affirm.

      In her motions, Morrison requested another evidentiary hearing to determine

whether she had an ownership interest in property that her sister had identified as

part of her bankruptcy estate. On October 23, 2013, the bankruptcy court held an

evidentiary hearing during which Morrison testified. On November 1, 2013, the

bankruptcy court entered two orders that compelled Morrison to turn the property

over to her sister’s bankruptcy estate, and Morrison appealed.

      The bankruptcy court reopened the evidentiary hearing because the court

reporter was unable to transcribe Morrison’s testimony, and the district court

dismissed Morrison’s appeal without prejudice with leave “refile her appeal at the

conclusion of the evidentiary hearing.” Morrison moved for a temporary

injunction, which the district court later dismissed as moot and without prejudice to

file another motion for appropriate relief. On May 12, 2014, Morrison testified a

second time, after which the bankruptcy court remarked that her testimony could

require it to change its ruling. The bankruptcy court invited the parties to submit

case law or evidence that had to be filed with a joint stipulation regarding its

authenticity or with a request for an evidentiary hearing. Morrison filed an affidavit


                                           2
                Case: 15-14890    Date Filed: 09/08/2016    Page: 3 of 5


in which the realtor who sold the property averred that Morrison and her sister

jointly purchased the property, but Morrison’s sister responded the evidence had

been available to Morrison at the time of October 2013 hearing.

       Morrison filed three motions for a second evidentiary hearing, which the

bankruptcy court denied. The bankruptcy court ruled that there was no pending

motion on which to hold an evidentiary hearing. The district court also ruled that,

even if it construed the motions as filed under Federal Rule of Civil Procedure

60(b), they were untimely to request reconsideration of the orders entered in

November 2013 and failed to state any grounds to warrant reconsideration.

       The district court affirmed. The district court ruled that Morrison’s “motions

. . . raised an issue that was previously resolved and dismissed on appeal” and that

she “provided no valid legal basis for the bankruptcy court to revisit or set aside its

previous ruling . . . .”

       On appeal, Morrison challenges only the order that affirmed the denial of her

three motions for an evidentiary hearing. Morrison’s notice of appeal states that

she is challenging “the Final Order . . . of the District Court . . . Affirming

Bankruptcy Court’s Denial of [Her] motions to set evidentiary hearings,” and her

brief on appeal is limited to the same topic. In any event, the notice of appeal that

Morrison filed on September 18, 2015, would be untimely to appeal the two orders

that the bankruptcy court entered in November 2013. See Fed. R. Bankr. P.


                                            3
               Case: 15-14890     Date Filed: 09/08/2016    Page: 4 of 5


8002(a)(1) (“[A] notice of appeal must be filed with the bankruptcy clerk within 14

days after entry of the judgment, order, or decree being appealed.”). Morrison had

to challenge the orders entered in November 2013 to avoid turning over the

property, but she failed to do so. After Morrison testified a second time, the

bankruptcy court offered to revisit its ruling if Morrison submitted case law or new

evidence accompanied by a joint stipulation regarding authenticity or a request for

an evidentiary hearing, but she failed to authenticate her realtor’s affidavit or to

submit any case law to support her claim to the property. She never filed another

motion in the bankruptcy court for appropriate relief. Morrison also forfeited the

opportunity to “refile her appeal at the conclusion of the evidentiary hearing.”

      The district court did not err by affirming the order that denied Morrison’s

motions for a second evidentiary hearing. See In re Fisher Island Invs., Inc., 778
F.3d 1172, 1189 (11th Cir. 2015). Morrison argues that the district court violated

her right to due process by dismissing her appeal on a record devoid of her

testimony, but Morrison failed to request that the court reporter include transcripts

of the hearings on October 23, 2013, or May 12, 2014, in the record on appeal.

And Morrison acknowledges that she bore the burden of designating which filings,

orders, and hearings to include in the appellate record. See Fed. R. Bankr. P.

8009(a)(1)(A). Morrison argues that the lack of a transcript is attributable to the

malfunction of the court reporter’s equipment during the hearing in October 2013,


                                           4
              Case: 15-14890     Date Filed: 09/08/2016    Page: 5 of 5


but that does not excuse Morrison’s failure to request a transcript of her testimony

during the hearing in May 2014. Although Morrison was proceeding pro se, she

was nonetheless required to comply with the rules of procedure. See Loren v.

Sasser, 309 F.3d 1296, 1304 (11th Cir. 2002) (discussing the requirements of Fed.

R. App. P. 10(b)(2), which has the same requirements as Fed. R. Bankr. P.

8009(b)(5)). Without a transcript, Morrison could not “argue on appeal [to the

district court] that a finding or conclusion [of the bankruptcy court] [was]

unsupported by the evidence or [was] contrary to the evidence.” See Fed. R. Bankr.

P. 8009(b)(5). The district court correctly affirmed the order of the bankruptcy

court.

         AFFIRMED.




                                          5